Citation Nr: 0628321	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected multilevel degenerative disc disease of the 
thoracolumbar spine, currently rated as 20 percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for the 
separately ratable radiculopathy of the left lower extremity 
associated with the degenerative disc disease of the 
thoracolumbar spine.

3.  Entitlement to an increased rating for the service-
connected cervical spondylosis with degenerative disc disease 
at C3-4, currently rated as 10 percent disabling.  

4.  Entitlement to a rating in excess of 10 percent for the 
separately ratable cervical neuritis (radiculopathy) of the 
left upper extremity associated with the cervical spondylosis 
with degenerative disc disease at C3-4.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1973 to November 
1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO denied, inter alia, entitlement to an 
increased rating for the service-connected degenerative disc 
disease of the thoracolumbar spine.  

After the RO received the veteran's Notice of Disagreement 
(NOD) in March 2003, a Decision Review Officer (DRO) at the 
RO conducted an informal conference with the veteran in 
September 2003 to discuss the veteran's back disability.  In 
a December 2003 rating decision, the RO increased the rating 
to 10 percent for the cervical spondylosis with degenerative 
disc disease at C3-4 and also assigned separate 10 percent 
ratings for the radiculopathy of the left upper extremity 
associated with the cervical spine degenerative disc disease 
and for the radiculopathy of the left lower extremity 
associated with the degenerative disc disease of the 
thoracolumbar spine.  

A Statement of the Case (SOC) addressing the aforementioned 
increased ratings as well as the continued 20 percent rating 
for the service-connected degenerative disc disease of the 
thoracolumbar spine was issued in December 2003.  

In the veteran's substantive appeal, received at the RO in 
February 2004, the veteran expressed continued 
dissatisfaction with the ratings assigned for the service-
connected degenerative disc disease with radiculopathy of the 
thoracolumbar and cervical spine segments.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran's most recent VA compensation and 
pension (C&P) examination was conducted in October 2002, 
nearly four years ago.  At that time, examination of the 
cervical spine revealed no muscle tenderness on both sides, 
without muscle spasm or weakness.  Cervical spine range of 
motion revealed flexion of 65 degrees, extension of 50 
degrees, right and left lateral flexion of 40 degrees, and 
right and left rotation of 80 degrees.  The examiner 
concluded that range of motion was within normal limits, and 
neither pain, weakness, incoordination, fatigue nor lack of 
endurance further limited the range of motion.  Likewise, 
range of motion of the lumbar spine was within normal limits 
with flexion to 95 degrees, extension to 35 degrees, right 
and left lateral bending to 40 degrees and right and left 
rotation to 35 degrees.  Straight leg raising test was 
positive on the left with subjective reports of pain and 
numbness in the right lower extremity.  Neither pain, 
weakness, incoordination, fatigue nor lack of endurance 
further limited the range of motion.  

Interestingly, an examination performed at the Alternative 
Pain Clinic in Temecular, California, conducted one week 
after the aforementioned VA C&P examination, revealed very 
different ranges of motion of the spine.  Examination of the 
cervical spine revealed limitation of extension to 15 degrees 
and 50 degrees on left rotation.  Active trigger points were 
found in the cervical paraspinal and levator scapulae.  
Examination of the low back indicated a decrease in lumbar 
extension to 15 degrees with pain at the end of motion.  The 
examiner indicated that due to the patient's history and x-
ray results, it was evident that the veteran would continue 
to experience constant pain with some moderate to severe 
episodes.  

The private examination report not only indicated a more 
severe disability picture than the VA examination report 
conducted that same month, but the private examiner also 
appeared to suggest the possibility of incapacitating 
episodes of intervertebral disc syndrome.  

The Board points out that the criteria for rating 
disabilities of the spine was amended during the pendency of 
this appeal.  Although the veteran was provided with the 
criteria for rating intervertebral disc syndrome in effect 
prior to September 2002, the amended criteria for rating 
intervertebral disc syndrome based on incapacitating 
episodes, as well as the revised criteria, or general rating 
formula for rating diseases or injuries of the spine, the 
Board finds that the examinations as noted hereinabove are 
inadequate for rating purposes.  First, neither the private 
examiner nor the VA examiner from October 2002 were provided 
access to the veteran's claims file for review prior to the 
examination(s).  Moreover, the VA examination results appear 
significantly inconsistent with the private examination 
results, particularly given the short period of time between 
the examinations.  Also, the private examiner seems to 
suggest that the veteran suffers from incapacitating episodes 
of intervertebral disc syndrome, but the number of 
incapacitating episodes, if any, was not expressed or 
approximated in the October 2002 examination report.  
Additionally, the aforementioned October 2002 examinations 
were conducted nearly four years ago, and it is unknown 
whether they reflect the current state of the service-
connected disabilities of the cervical and thoracolumbar 
spine segments.  

For these reasons, the Board finds that the October 2002 VA 
and/or private examinations are not adequate for rating 
purposes.  Importantly, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant, that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2005).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

Accordingly, the case is REMANDED for the following action:

1.  All pertinent records, which have not 
been previously secured, from the Loma 
Linda VA Medical Center, or other VA or 
private facility identified by the 
veteran should be obtained and associated 
with the claims file.  

2.  After completion of #1 above, 
schedule the veteran for a VA orthopedic 
examination.  The examiner should 
determine the current nature, extent and 
severity of the current service-connected 
disabilities of the thoracolumbar and 
cervical spine segments, including the 
extent and severity of the associated 
neurological symptoms of radiculopathy.  
The claims folder, including a copy of 
this remand, must be made available to 
the examiner for review.  The examiner is 
asked to express his or her findings in 
terms of the old, and revised criteria 
pertaining to disabilities of the spine, 
including the frequency of incapacitating 
episodes of intervertebral disc syndrome, 
if any.  The range of motion of the 
thoracolumbar and cervical spine segments 
should be expressed in degrees, and the 
examiner should indicate whether there is 
any functional loss due to pain, and, if 
feasible, to express the degree of 
functional loss due to pain, including 
during flare-ups or with repetitive 
movement, in terms of additional loss in 
the range of motion.  

3.  After the above development is 
completed, adjudicate the claims.  If the 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case.  After allowing an appropriate time 
for the veteran to reply, return the case 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



